          Case 2:17-bk-12677-ER                   Doc 287 Filed 11/19/20 Entered 11/19/20 10:21:06                                       Desc
                                                   Main Document     Page 1 of 3

Attorney or Trustee Name, Address, Telephone & FAX                         FOR COURT USE ONLY
Numbers, State Bar No. & Email Address

Rosendo Gonzalez
530 South Hewitt Street, Suite 148                                                                       FILED & ENTERED
Los Angeles, CA 90013
Telephone: (213) 452-0071
Facsimile: (213) 452-0080                                                                                        NOV 19 2020
Email:          rossgonzalez@gonzalezplc.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY gonzalez DEPUTY CLERK


     Attorney for chapter 7 trustee
     Chapter 7 Trustee                                                                           CHANGES MADE BY COURT
                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

In re:                                                                     CASE NO.: 2:17-bk-12677-ER
                                                                           CHAPTER: 7


GREEN JANE, INC,                                                                 ORDER ON FINAL FEE APPLICATIONS
                                                                                        ALLOWING PAYMENT OF:
                                                                               (1) COURT AND U.S. TRUSTEE FEES; AND
                                                                                   (2) FINAL FEES AND EXPENSES OF
                                                                                    TRUSTEE AND PROFESSIONALS
                                                                                            [LBR 2016-1(c)(4)]
                                                                           DATE: November 18, 2020
                                                                           TIME: 10:00 AM
                                                                           COURTROOM: 1568
                                                                           ADDRESS: 255 East Temple Street
                                                                                      Los Angeles, CA 90012

                                                           Debtor(s).

The chapter 7 trustee filed a Trustee’s Final Report in this case. Applications for final compensation were filed by the
chapter 7 trustee and, if applicable, other professionals. Based on findings and conclusions made by the court, IT IS
ORDERED: Fees and expenses are approved as follows, and if not already paid may be paid:

1.   Fees: U.S. Bankruptcy Court and U.S. Trustee
     U.S. Bankruptcy Court fees (specify)
                                                                           $                         700.00
                                                                           $
                                                                           $


         Subtotal of court fees:                                           $                         700.00
         U.S. Trustee fees                                                 $                         325.00
         Total allowed court and U.S. Trustee fees                         $                      1,025.00

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                            Page 1                   F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
        Case 2:17-bk-12677-ER                   Doc 287 Filed 11/19/20 Entered 11/19/20 10:21:06                                       Desc
                                                 Main Document     Page 2 of 3

2.   Professional Fees and Expenses:
     a. Chapter 7 Professional Fees and Expenses:

                                  Total Final Request                Total Allowed                Paid-to-Date            Remaining to be Paid
            Greenberg Glusker Fields Claman & Machtinger LLP Attorney for Trustee
                 Fees            $           349,138.00          $         349,138.00         $        203,205.00         $            145,933.00
                 Expenses        $               9,993.11        $              9,993.11      $           3,834.67        $                  6,158.44
            SLBiggs & Co. Accountant for Trustee
                 Fees            $           116,159.00          $         116,159.00         $          43,594.00        $              72,565.00
                 Expenses        $                 819.03        $               819.03       $              123.72       $                   695.31


        Additional professional fees and expenses attached.


     b. Chapter 11 Professional Fees and Expenses (prior to conversion to chapter 7):

                                  Total Final Request                Total Allowed                Paid-to-Date            Remaining to be Paid
            NONE
                 Fees            $                    0.00       $                  0.00      $                 0.00      $                      0.00
                 Expenses        $                    0.00       $                  0.00      $                 0.00      $                      0.00


        Additional professional fees and expenses attached.

3.   Trustee Fees and Expenses:
     a. Chapter 7 Trustee Fees and Expenses:

                                  Total Final Request                Total Allowed                Paid-to-Date            Remaining to be Paid
            Trustee ROSENDO GONZALEZ:
                Fees                 $          54,779.87        $           54,779.87          $               0.00      $              54,779.87
                Expenses             $              425.48       $               425.48         $               0.00      $                   425.48
                Bank Fees            $            8,261.49       $              8,261.49        $         8,261.49        $                      0.00
                Bond                 $            1,048.63       $              1,048.63        $         1,048.63        $                      0.00
                Taxes                $                 0.00      $                  0.00        $               0.00      $                      0.00


            Additional trustee fees and expenses attached.

     b. Chapter 11 Trustee Fees and Expenses (prior to conversion to chapter 7):




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 2                     F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
       Case 2:17-bk-12677-ER                   Doc 287 Filed 11/19/20 Entered 11/19/20 10:21:06                                       Desc
                                                Main Document     Page 3 of 3

                                 Total Final Request                Total Allowed               Paid-to-Date             Remaining to be Paid
           Trustee ROSENDO GONZALEZ:
                Fees              $                   0.00      $                  0.00        $               0.00      $                   0.00
                Expenses          $                   0.00      $                  0.00        $               0.00      $                   0.00
                Bank Fees         $                   0.00      $                  0.00        $               0.00      $                   0.00
                Bond              $                   0.00      $                  0.00        $               0.00      $                   0.00
                Taxes             $                   0.00      $                  0.00        $               0.00      $                   0.00


           Additional trustee fees and expenses attached.

4. If the final dividend to creditors is the same or higher than proposed in the Trustee’s Final Report, the trustee shall
   immediately proceed with the final distribution to creditors and professionals. If the final dividend to creditors is less
   than that which was proposed in the Trustee’s Final Report, the trustee shall immediately submit to the U.S. Trustee
   an Amended Trustee’s Report of Proposed Distribution and Dividend Payments within 30 days of the entry of this
   order. Within 14 days the U.S. Trustee will review the proposed distribution and notify the trustee to proceed with the
   final distribution to creditors and professionals. The distribution to creditors and professionals shall occur at the same
   time and no later than 90 days from the entry of this order.


5.     Other:



                                                                        ###




                Date: November 19, 2020




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 3                   F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
